          Case 8:19-cv-00046-SDM-SPF Document 1-1 Filed 01/07/19 Page 1 of 34 PageID 5




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 19072255
Notice of Service of Process                                                                            Date Processed: 12/10/2018

Primary Contact:           Arnold D'Angelo
                           Zurich North America
                           1299 Zurich Way
                           Schaumburg, IL 60196-1056

Electronic copy provided to:                   Vicky Russell

Entity:                                       Zurich American Insurance Company
                                              Entity ID Number 2746725
Entity Served:                                Zurich American Insurance Company
Title of Action:                              Bozena Chrzasvcz vs. Zurich American Insurance Company
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Contract
Court/Agency:                                 Pinellas County Circuit Court, FL
Case/Reference No:                            18-007549-CI
Jurisdiction Served:                          Florida
Date Served on CSC:                           12/10/2018
Answer or Appearance Due:                     20 Days
Originally Served On:                         FL Chief Financial Officer on 12/06/2018
How Served:                                   Electronic SOP
Sender Information:                           Steven E Hovsepian
                                              813-254-6575

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
    Case 8:19-cv-00046-SDM-SPF Document 1-1 Filed 01/07/19 Page 2 of 34 PageID 6
                                                                                     III II ll O II 1Il I III II II
                                                                                                  *18000285722*
      I

 CHIEF FINANCIAL OFFICER
 JIMMY PATRONIS
      STATE OF FLORIDA




                                                                    CASE #:         18-007549-C!
BOZENA CHRZASVCZ,
                                                                    COURT:          CIRCUIT COURT
                                                                    COUNTY:         PINELLAS
PLAINTIFF(S)                                                        DFS-SOP #: 18-000285722

VS.

ZURICH AMERICAN INSURANCE COMPANY,

DEFENDANT(S)

SUMMONS, COMPLAINT, EXHIBIT




                                 NOTICE OF SERVICE OF PROCESS
NOTICE IS HEREBY GIVEN of acceptance of Service of Process by the Chief Financial Officer of the
State of Florida. Said process was received in my office by MAIL on Thursday, December 6, 2018 and a
copy was forwarded by ELECTRONIC DELIVERY on Monday, December 10, 2018 to the designated
agent for the named entity as shown below.



           ZURICH AMERICAN INSURANCE COMPANY
           LYNETTE COLEMAN
           1201 HAYS STREET
           TALLAHASSEE, FL 32301




*Our office will only serve the initial process(Summons and Complaint) or Subpoena and is not responsible
for transmittal of any subsequent filings, pleadings, or documents unless otherwise ordered by the Court
pursuant to Florida Rules of Civil Procedure, Rule #1.080




                                                                        Jimmy Patronis
                                                                        Chief Financial Officer



STEVEN E HOVSEPIAN, ESQ.
BARBAS, NUNEZ, SANDERS, BUTLER & HOVSEPIAN
1802 W. CLEVELAND STREET
TAMPA, FL 33606
                                                                                                         CAI




                                       Office of the General Counsel Service of Process Section
                                                                    -


                           200 East Gaines Street P.O. Box 6200 Tallahassee, FL 32314-6200 (850)413-4200
                                                -               -                            -
Case 8:19-cv-00046-SDM-SPF Document 1-1 Filed 01/07/19 Page 3 of 34 PageID 7




               IN THE CIRCUIT COURT OF THE SIXTH JUDICIAL CIRCUIT
                 IN AND FOR PINELLAS COUNTY, STATE OF FLORIDA


Bozena Chrzasvcz,
                                              Case Number: 18-007549-Cl

       Plaintiff,
V.

Zurich American Insurance Company,

       Defendant.
                                      I
                                           SUMMONS
THE STATE OF FLORIDA

TO EACH SHERIFF OF THE STATE:

        YOU ARE COMMANDED to serve this summons and a copy of the complaint or petition
in this action on the defendant:

                           Zurich American Insurance Company
               By Serving: do Chief Financial Officer
                            200 E. Gaines St.
                           Tallahassee, FL 32399

        Each defendant is required to serve written defenses to the complaint or petition on
Plaintiff's attorney, whose name and address is.-

                              Steven E. Hovsepian, Esquire
                              Barbas, Nunez, Sanders, Butler & Hovsepian
                              1802 West Cleveland Street
                              Tampa, FL 33606

within 20 days after service of this summons upon that defendant, exclusive of the day of
service, and to file the original of the written defenses with the Clerk of this Court eit!er.before
service on Plaintiff's attorney or immediately thereafter. If a defendant fails to do sadefault
will be entered against that defendant for the relief demanded in the complaint or ptition.E

       Dated   on                         2018


                                                     Clerk of the Court
                                                        •                                    N.)

                                                     By   :                           ('•    •-_j
                                                              Deputy Clerk
          Case 8:19-cv-00046-SDM-SPF
Filing# 81021808E-Filed                Document
                          11/19/2018.05:40:01 PM1-1 Filed 01/07/19 Page 4 of 34 PageID 8

   FORM 1.997. CIVIL COVER SHEET

  The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of pleadings
  or other documents as required by law. This form must be filed by the plaintiff or petitioner for the use of the Clerk of
  Court for the purpose of reporting judicial workload data pursuant to section 25.075, Florida Statutes. (See instructions for
  completion.)



       I.        CASE STYLE
                                              IN THE CIRCUIT COURT OF THE SIXTH JUDICIAL CIRCUIT,
                                              IN AND FOR PINELLAS COUNTY, FLORIDA




                                                                         Case No.:__________________
                                                                         Judge:
   Bozena Chrzasvcz
   Plaintiff
               vs.
   Zurich American Insurance Company
  Defendant


       II.       TYPE OF CASE

                                                                                0   Non-homestead residential foreclosure
             E Condominium                                                          $25000 or more
             E Contracts and indebtedness                                       U   Other real property actions $0 $50,000
                                                                                                                     -



             O Eminent domain                                                   U   Other real property actions $50,001 $249,999
                                                                                                                           -



             U Auto negligence.                                                 U   Other real property actions $250,000 or more
             O Negligence other-



                0 Business governance                                           0   Professional malpractice
                                                                                      U      Malpractice business
                11   Business torts                                                                       -




                0    Environmental/Toxic tort                                         0      Malpractice medical
                                                                                                          -



                                                                                      0     Malpractice   -   other professional
                0    Third party indemnification
                                                                                    Other
                0    Construction defect
                                                                                      U     Antitrust/Trade Regulation
                0    Mass tort
                                                                                      U     Business Transaction
               U     Negligent
                     .
                                security
                El Nursing home negligence                                            U     Circuit Civil Not Applicable
                                                                                                          -



                                                                                      U     Constitutional challenge-statute or
               U Premises liability commercial
                                         -

                                                                                            ordinance
                0    Premises liability residential
                                         -

                                                                                      U     Constitutional challenge-proposed
             U Products liability                                                           amendment
             0 Real Property/Mortgage foreclosure                                           Corporate Trusts
                                                                                      U
                0    Commercial foreclosure $0 $50,000
                                                   -
                                                                                            Discrimination-employment or other
                                                                                      U
                0    Commercial foreclosure $50,001 $249,999
                                                        -
                                                                                            Insurance claims
                0 Commercial foreclosure $250,000 or more                                   Intellectual property
                                                                                      U
                0    Homestead residential foreclosure $0 50,000
                                                             -
                                                                                            Libel/Slander
                                                                                      U
                0    Homestead residential foreclosure $50,001       -
                                                                                            Shareholder derivative action
                                                                                      U
                         $249,999
                                                                                      U     Securities litigation
                O        Homestead residential foreclosure $250,000 or
                         more                                                         U     Trade secrets
                         Non-homestead residential foreclosure $0                     U     Trust litigation
                0                                                -


                         $50,000
                0        Non-homestead residential foreclosure
                         $50,001 $249,999
                                   -
        Case 8:19-cv-00046-SDM-SPF Document 1-1 Filed 01/07/19 Page 5 of 34 PageID 9


                                                 COMPLEX BUSINESS COURT

       This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
       Administrative Order. Yes LI] No 21


       III.    REMEDIES SOUGHT (check all that apply):
                      Monetary;
                  El Non-monetary declaratory or injunctive relief;
                  E Punitive

        IV.    NUMBER OF CAUSES OF ACTION:
               (Specify)


                (1) Breach of Contract By Insurer/Action To Recover Benefits Under Occupational Insurance



       V.       IS THIS CASE A CLASS ACTION LAWSUIT?
                    LI Yes
                    ZNo

       VI.      HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                       No
                   El Yes If "yes" list all related cases by name, case number and court:



       VII.     IS JURY TRIAL DEMANDED IN COMPLAINT?
                       Yes
                    LINo



I CERTIFY that the information I have provided in this cover sheet is accurate to the best of my knowledge and belief, and
that I have read and will comply with the requirements of Florida Rule of Judicial Administration 2.425.

Signature s/ Steven E Hovsepian        FL Bar No.: 91359
         Attorney or party                                                (Bar number, if attorney)

        Steven E Hovsepian 11/19/2018
                (Type or print name)                                         Date
        Case 8:19-cv-00046-SDM-SPF
Filing #81021808                      DocumentPM
                  E-Filed.11/19/2018 05:40:01  1-1 Filed 01/07/19 Page 6 of 34 PageID 10




              IN THE CIRCUIT COURT OF THE SIXTH JUDICIAL CIRCUIT IN AND FOR
                           PINELLAS COUNTY, STATE OF FLORIDA


         BOZENA CHRZASVCZ,

                 Plaintiff,
                                                                 Case No:

         ZURICH AMERICAN
         INSURANCE COMPANY,

                 Defendant.
                                               /

                                                     COMPLAINT

                 Plaintiff, Bozena Chrzasvcz, by and through her undersigned counsel, hereby sues the

         Defendant, Zurich American Insurance Company (hereinafter referred to as "Zurich"), and states

         as follows:

                                         JURISDICTION AND VENUE


                 1. This is an action against the Defendant for breach of an insurance contract, and

         specifically breach of an Occupational Accident Insurance Policy, for damages that exceed

         $15,000.00.

                2. Plaintiff at all times material hereto was a resident of Pinellas County, Florida.


                3. Defendant, Zurich, is a Foreign corporation that at all times material hereto was

         engaged in the business of providing Occupational Accident Insurance within Pinellas County

         Florida, and is subject to the jurisdiction of this Court.

                4. Venue in Pinellas County is proper as the breach of contract at issue occurred in

        Pinellas County, Florida.



                                                            1
Case 8:19-cv-00046-SDM-SPF Document 1-1 Filed 01/07/19 Page 7 of 34 PageID 11




                                  GENERAL ALLEGATIONS

          5.    Plaintiff was an employee/driver of (3T Expedited, Inc, and during her

 employment was covered under an Occupational Accident Insurance Policy issued by Defendant.

 The policy issued by Defendant, which bears policy number OCA 6478468-01 ("The Policy") is

 attached hereto as Exhibit "A" and incorporated herein by reference.

          6.    The Policy at issue was effective as of November 1, 2014 and was at all times

 material hereto in effect and covered Plaintiff for medical and disability benefits. The Policy of

 insurance issued to Plaintiff, and administered by Defendant, constituted a written contract.

          7.    Plaintiff paid all insurance premiums for the Policy to remain in effect, and

 Plaintiff has performed all conditions precedent to the bringing of this action, or Defendant has

 waived any such conditions prior to the commencement of this action.

          8.   On or about February 24, 2016, while The Policy was in full force and effect,

 Plaintiff was involved in an accident and became disabled as defined by The Policy.

          9.   The disability resulting from Plaintiff's accident was accepted by Defendant

 under the terms of The Policy, and Plaintiff began receiving temporary total disability benefits.

 pursuant to The Policy's terms, with an agreed disability date of February 24, 2016.

      COUNT I: BREACH OF CONTRACT BY INSURER/ACTION TO RECOVER
           BENEFITS UNDER OCCUPATIONAL INSURANCE POLICY

        10.    Plaintiff re-alleges paragraphs 1 through 9 as if set forth fully herein.

        11.    Following Plaintiff's accident on February 24, 2016, Plaintiff continued to meet

The Policy definition for temporary total disability benefits. Defendant paid Plaintiff temporary

total disability benefits for approximately 48 weeks, at the maximum benefit rate of $500.00

weekly.




                                                 2
Case 8:19-cv-00046-SDM-SPF Document 1-1 Filed 01/07/19 Page 8 of 34 PageID 12




         12.     In approximately March of 2017 Defendant failed or refused to continue to pay

 Plaintiff any further disability benefits, despite Plaintiff's entitlement to these benefits due to her

 continuing disability as defined under the Policy.

         13.     Plaintiff's disability met all Policy requirements and definitions for temporary

 total disability and for continuous total disability benefits.           Plaintiff has provided all

 documentation to Defendant regarding her disability and has otherwise exhausted all appeals and

 pre-requisites for filing suit for these benefits.

         14.     Defendant denied and refused to pay any additional disability benefits to which

 Plaintiff is entitled to under The Policy. Defendant's refusal to pay any additional disability

 benefits is a breach of The Policy and the provisions contained therein.

         15.     Plaintiff has performed all acts required of her under the terms of The Policy.

         16.     As a result of Defendant's breach of The Policy, Plaintiff has suffered damages to

 include the benefit amounts due to her under The Policy, plus interest and consequential

 damages.

         17.     Plaintiff has retained the undersigned counsel to represent her as a result of

 Defendant's breach of contract, and has become obligated to pay such counsel a reasonable

 attorney's fee for their services.

        WHEREFORE, Plaintiff demands judgment against Defendant Zurich, the insurer, for

 an amount of damages to be proven at trial, plus consequential damages, with interest, costs,

 attorney's fees pursuant to Florida Statute 627.428, and such other relief as may be appropriate.



        Plaintiff demands a jury trial on all issues so triable.




                                                      3
Case 8:19-cv-00046-SDM-SPF Document 1-1 Filed 01/07/19 Page 9 of 34 PageID 13




       Dated this   t   day of November 2018.



                                          Respectfully Submitted,

                                         Is/ Steven E Hovsepian
                                         Steven E Hovsepian, Esquire
                                         BARBAS, NUNEZ, SANDERS
                                          BUTLER & HOVSEPIAN
                                         1802 W. Cleveland Street
                                         Tampa, Florida 33606
                                         Ph.(813) 254-6575
                                         Fax (813)254-4690
                                         FBN:091359
                                         Attorneys for Plaintiff
                                         shovse pia n @barbaslaw.com




                                            4
                                                                                  0
       Case 8:19-cv-00046-SDM-SPF Document 1-1 Filed 01/07/19 Page 10 of 34 PageID 14




Truckers Occupational Accident Insurance                                                                  0 0
Certificate                                                                                         ZURICH
                                                                         ZURICH AMERICAN INSURANCE COMPANY
                                                                                             1400 American Lane
                                                                                       Schaumburg, Illinois 60196


This is a summary of the accident insurance We provide on behalf of the Policyholder to You if You are within a class of
eligible persons described in the Schedule and if the required premiums are paid when due.

                        BENEFITS ARE REDUCED UPON ATTAINMENT OF SPECIFIED AGES.

          THE INSURANCE EVIDENCED BY THIS CERTIFICATE PROVIDES ACCIDENT COVERAGE ONLY.

                          THE POLICY DOES NOT PROVIDE COVERAGE FOR SICKNESS.

 THIS IS A SUMMARY OF COVERAGE ONLY WHICH SUMMARIZES AND EXPLAINS THE PARTS OF THE POLICY
                                   WHICH APPLY TO YOU.

     FOR ALL TERMS AND CONDITIONS OF COVERAGE, PLEASE REVIEW THE POLICY ISSUED TO THE
POLICYHOLDER AND ON FILE WITH THEM AT THEIR PLACE OF BUSINESS. YOU CAN OBTAIN A COPY OF THE
                              POLICY FROM THE POLICYHOLDER.

THIS CERTIFICATE IS NOT AN INSURANCE POLICY. IN THE EVENT OF A CONFLICT OF PROVISIONS BETWEEN
          THE POLICY AND THIS CERTIFICATE, THE PROVISIONS OF THE POLICY WILL GOVERN.

                                       IMPORTANT NOTICE
         THIS IS NOT A WORKERS' COMPENSATION POLICY AND IS NOT A SUBSTITUTE FOR WORKERS'
                                    COMPENSATION COVERAGE.



                                  PLEASE READ THIS CERTIFICATE CAREFULLY




                                                                                                     EXHIBIT

U-OA-402-A IL (08/09)                                                                                        Page 1 of 22
                                                                  I
      Case 8:19-cv-00046-SDM-SPF Document 1-1 Filed 01/07/19 Page 11 of 34 PageID 15


                                              TABLE OF CONTENTS


SECTION I               SCHEDULE
SECTION II              GENERAL DEFINITIONS
SECTION III             EFFECTIVE DATES AND TERMINATION DATES
SECTION IV              PREMIUMS
SECTION V               BENEFITS
SECTION VI              ADDITIONAL BENEFITS
SECTION VII             LIMITS OF LIABILITY
SECTION VIII            GENERAL EXCLUSIONS AND LIMITATIONS
SECTION IX              CLAIM PROVISIONS
SECTION X               GENERAL PROVISIONS




U-OA-402-A IL (08/09)                                                          Page 2 of 22
        Case 8:19-cv-00046-SDM-SPF Document 1-1 Filed 01/07/19 Page 12 of 34 PageID 16


THIS CERTIFICATE IS NOT WORKERS' COMPENSATION AND DOES NOT REQUIRE PRE-AUTHORIZATION OF A
PHYSICIAN FOR COVERED SERVICES OR TREATMENT. YOU MAY CONSULT US AT 1-888-889-5330 TO
DETERMINE IF A SERVICE OR TREATMENT IS COVERED.
YOU CANNOT BE COVERED BY ANY OTHER OCCUPATIONAL ACCIDENT POLICY ISSUED BY US. IF YOU PAY
PREMIUM BUT ARE NOT ELIGIBLE FOR COVERAGE OR DO NOT QUALIFY FOR BENEFITS UNDER THE POLICY,
WE WILL REFUND ANY UNEARNED PREMIUM PAID IN ERROR.

                                                SECTION I - SCHEDULE
Policy Effective Date:       11/01/2014                  Your Premium: Refer to Policyholder
Policy Period:               11/01/2014 and continuous thereafter until terminated
Policy Premium Due Date: 11/01/2014                      Policyholder: GT EXPEDITED INC
Policy Number:               OCA 6478468-01                             574 PEREGRINE PKWY
                                                                        BARTLETT, IL 60103-1238




                                                    Eligible Persons
You are eligible to become an Insured Person under the Policy if You meet the following criteria:
CLASS I: Actively at Work Owner/Operator who has enrolled for coverage under this Policy.
CLASS II: Actively at Work Contract Driver who has enrolled for coverage under this Policy.

                                                   Benefits Summary

                                                                Occupational Injuries          Non-Occupational
                                                                                                   Injuries
        Accidental Death Benefit:
          Principal Sum*                                               $50,000                      $15,000
          Commencement Period                                          365 days                     365 days

        Survivor's Benefit:
 -
          Principal Sum*                                               $200,000                       N/A
 -
          Monthly Benefit Percentage of Principal Sum                   1.00%                         N/A
 -
          Monthly Benefit Amount                                        $2,000                        N/A

 EXII   Accidental Dismemberment Benefit:
 -
          Principal Sum*                                               $250,000                     $15,000
          Commencement Period                                          365 days                     365 days

        Accidental Paralysis Benefit:
 -
           Principal Sum*                                              $250,000                     $15,000
 -
           Commencement Period                                         365 days                     365 days




U-OA-402-A IL (08/09)                                                                                       Page 3 of 22
      Case 8:19-cv-00046-SDM-SPF Document 1-1 Filed 01/07/19 Page 13 of 34 PageID 17



FXJ    Acddent Medical Expense Benefit:
         Commencement Period                                    180 days                         180 days
-
         Deductible Amount                                         $0                                $0
-
         Maximum Benefit Amount                               $1,000,000                          $10000
         Maximum Benefit Period                                104 weeks                         52 weeks
         Dental Benefit Maximum                         $1,000                                     $1,000
-
         Lifetime Maximum Benefit Amount                      $1,000,000                          $10,000
         Physical, Occupational, or Work Hardening      To a maximum-combined             To a maximum-combined
-
         Therapies                                             36 visits                         36 visits
          Ambulance for Medically Necessary Services       1 round trip to and from         1 round trip to and from
                                                        a Hospital to a Maximum of        a Hospital to a Maximum of
                                                            $10,000 per Accident             $10,000 per Accident
-
          Acupuncture Care and Chiropractic Care              $1000 per Injury                 $1,000 per Injury
          Mental and Nervous or Depressive Condition        I visit(s) per day to a          1 visit(s) per day to a
                                                          maximum of $25 per visit          maximum of $25 per visit
                                                         and 20 visits per Accident        and 20 visits per Accident

       Temporary Total Disability Benefit:



          Commencement Period                                     180 days                        180 days
          Waiting Period                                           7 days                          14 days
-
          Benefit Percentage                                        70%                             70%
-
          Minimum Weekly Benefit Amount                             $125                            $125
          Maximum Weekly Benefit Amount                             $500                            $500
          Maximum Benefit Period**                               104 weeks                        13 weeks

[XI    Continuous Total Disability Benefit:
       Waiting Period                                   equals Maximum Benefit                       N/A
                                                        Period for Temporary Total
                                                        Disability
-
       Benefit Percentage                                            70%                             N/A
-
       Minimum Weekly Benefit Amount                                  $50                            N/A
-
       Maximum Weekly Benefit Amount                                 $500                            N/A
-
       Maximum Benefit Amount                                      $200,000                          N/A
       Maximum Benefit Period                           Up to age 70, but not beyond                 N/A
                                                        full Social Security retirement
                                                                     age




FXI    Limits of Liability:
-
          Combined Single Limit of Liability                     $1,000,000                        $15,000
-
          Aggregate Limit of Liability                           $2,000,000                        $30,000
-
          Sub Limits of Liability:
-
              Combined Single Limit of Liability for:
-
                  Pre-Existing Conditions                          $10,000                           N/A
-
                  Occupational Disease                             $50,000                           N/A
-
                  Occupational Cumulative Trauma                   $50,000                           N/A




U-OA402-A IL (08/09)                                                                                       Page 4 of 22
       Case 8:19-cv-00046-SDM-SPF Document 1-1 Filed 01/07/19 Page 14 of 34 PageID 18
                                      E                                               0
*
     Starting at age 65, the Principal Sum shall be based on the following schedule:

            Age at Date of Loss          Percent of Principal Sum
                        65                           80%
                        66                           60%
                        67                           40%
                        68                           20%
                        69                           15%
                 70 and over                         10%
**
     If You suffer an Injury at or after age 70, the Maximum Benefit Period shall be one (1) year.
     If You sustain an Injury within six months or less of attaining Your full Social Security retirement age, as defined by
     the United States Social Security Administration, You do not qualify for the Continuous Total Disability Benefit.


                                          SECTION II - GENERAL DEFINITIONS

Accident means an unintended or unforeseeable event or occurrence that occurs while coverage is in effect under the
Policy.

Actively at Work means under Dispatch for at least 30 hours each week.

Aggregate Limit of Liability shown in the Schedule is the maximum amount We will pay under the Policy for all
Covered Losses with respect to all Insured Persons arising out of all Injuries sustained as the result of any one
Accident.

Assignment means the Policyholder has offered and You have accepted a shipment of freight as recorded in the books
and records of the Policyholder in the ordinary course of business.

Certificate means this Truckers Occupational Accident Insurance Certificate.

Company means Zurich American Insurance Company.

Co-Owner means a person who has partial ownership of a vehicle operating as an Owner/Operator.

Combined Single Limit of Liability means, with respect to You, the maximum amount that We will pay for all Covered
Loss under the Policy for or in connection with Injury to You resulting from any one Accident. When the Combined
Single Limit of Liability has been reached, no further benefits shall be payable under the Policy, with respect to You,
for or in connection with Injury sustained as the result of that one Accident

Commencement Period means the period between the date of the Accident that caused the Injury and the date on
which the Covered Loss must occur for benefits to be payable under the Accidental Death Benefit, the Accidental
Dismemberment Benefit, Accidental Paralysis Benefit, Accident Medical Expense Benefit and/or the Temporary Total
Disability Benefit.

Contract Driver means an individual who:
1. has a valid and current commercial driver's license on the effective date of enrollment;
2. is authorized by an Owner/Operator to operate a power unit owned or leased by an Owner/Operator and must
   neither own nor lease the power unit;
3. is compensated on a basis other than time expended in the performance of work;
4. is responsible for determining the route and time for Assignment;
5. has the prindpal duty to operate the power unit;
6. is classified as an independent contractor by the Policyholder and the Owner/Operator who has engaged his or her
   services and not as an employee for purposes of workers' compensation insurance, federal income taxes, state
   income taxes, social security, unemployment insurance, or for any other purpose, unless workers' compensation
   coverage is not mandatory for such person as an employee of either the Policyholder or Owner/Operator; and
7. receives for federal income tax reporting purposes a 1099 and not W-2.

Covered Loss, in the singular or plural, means one or more of the losses or expenses identified in Sections V and VI of



U-OA-402-A IL (08/09)                                                                                            Page 5 of 22
      Case 8:19-cv-00046-SDM-SPF Document 1-1 Filed 01/07/19 Page 15 of 34 PageID 19
                                       S                                              0
this Certificate that are not specifically excluded herein.

Cumulative Trauma or Repetitive Conditions means Non-Occupational conditions that impair the normal physiological
function of the body over an extended period, but do not arise as the result of a single Accident.

Dependent Child(ren) means Your unmarried children, including natural children from the moment of birth, step or foster
children, or adopted children from the date of the final decree of adoption, who are:
1. under age 26 if he or she relies on You for more than 50% of his or her support and is taken as a dependent on Your
    Federal Income Tax Return;
2. under age 30 if he or she: (a) is an Illinois resident, (b) served as a member of the active or reserve components of
    any of the branches of the Armed Forces of the United States, and (c) has received a release or discharge other than
    a dishonorable discharge; or
3. incapable of self-sustaining employment by reason of mental or physical incapacity, and who are primarily dependent
    on You for support and maintenance as defined herein.

We may require proof of the Dependent Child(ren)'s incapacity and dependency within 60 days before the Dependent
Child(ren) reached the age limit specified above. We may request that satisfactory proof of the Dependent Child(ren)'s
continued incapacity and dependency be submitted to Us on an annual basis. If the requested proof is not furnished
within 31 days of the request, such child(ren) shall no longer be considered Dependent Child(ren) as of the end of that
31 day period.

Dispatch means the time during which You are on Assignment or You are performing tasks prior to or after an
Assignment to prepare the contracted vehicle for a current or future Assignment. Dispatch must be authorized by the
Policyholder and includes the following:
1. in route to pick up a load;
2. picking up a load;
3. in route to delivering a load;
4. unloading a load;
5. the waiting time for a load;
6. returning from del ivenng a load;
7. in route to, returning from or performing a pre-trip inspection as required by a recognized governmental agency and/or
    the contracted motor carrier;
8. while performing vehicle maintenance or repairs on the contracted vehicle during any of the foregoing times; and
9. while performing verifiable vehicle maintenance or repairs on the contracted vehicle; and
10. performing activities to comply with federal or state laws or to satisfy contracted motor carrier requirements.
Eligible Person(s) means a Class I or Class II individual described in the Schedule.

Household Member means a person who maintains residence at the same address as You and is not an Immediate
Family Member.

Immediate Family Member means Your Spouse, brother-in-law, sister-in-law, son-in-law, daughter-in-law,
mother-in-law, father-in-law, parent, stepparent, brother, sister, stepbrother, stepsister, child, child who has been legally
adopted, or stepchild.

Injury, in the singular or plural, means bodily injury caused by an Accident, which occurs while You are covered under
the Policy and the Injury must result directly and independently of disease or illness, in a Covered Loss. All Injuries
sustained by You in any one Accident shall be considered a single Injury.

Insured Person(s) means an Owner/Operator or Contract Driver:
1. who is enrolled for coverage under the Policy;
2. who has paid the required premium when due; and
3. whose coverage is in effect under the Policy.

Maximum Benefit Amount means the maximum amount that We will pay under the Continuous Total Disability Benefit
or the Accident Medical Expense Benefit. The applicable Maximum Benefit Amount is shown in the Schedule.

Maximum Benefit Period means the maximum period that We will pay benefits, after the Waiting Period, under the
Temporary Total Disability Benefit, the Continuous Total Disability Benefit or the Accident Medical Expense Benefit. The
applicable Maximum Benefit Period is shown in the Schedule.


U-OA402-A IL (08/09)                                                                                               Page 6 of 22
      Case 8:19-cv-00046-SDM-SPF Document 1-1 Filed 01/07/19 Page 16 of 34 PageID 20



Maximum Weekly Benefit Amount means the maximum amount that We will pay each week under the Temporary Total
Disability Benefit or the Continuous Total Disability Benefit. The applicable Maximum Weekly Benefit Amount is shown
in the Schedule.

Mental and Nervous or Depressive Condition means mental, nervous or emotional diseases or disorders of any type
including schizophrenia, dementia, organic brain syndrome, delirium, amnesia syndromes, and organic delusional or
hallucinogenic syndromes.

Minimum Weekly Benefit Amount means the minimum amount that We will pay each week under the Temporary Total
Disability Benefit or the Continuous Total Disability Benefit. The applicable Minimum Weekly Benefit Amount is shown
in the Schedule.

Non-Occupational means benefits payable for an Injury due to an Accident sustained by You while not under
Dispatch.

Occupational means, with respect to an activity, Accident, incident, circumstance or condition involving You, that the
activity, Accident, incident, circumstance or condition occurs or arises out of or in the course of You performing services
within the course and scope of contractual obligations for the Policyholder, and while under Dispatch. Occupational
does not encompass any period during the course of everyday travel to and from work, other than as allowed under
Dispatch, or while on vacation.

Occupational Assessment means a test of vocational capabilities, including review of medical records, Injury and
treatment, history and background (education, military, previous occupation(s)), and evaluation of basic skills such as
reading, understanding, spelling and/or math capabilities, and vocational alternatives.

Occupational Cumulative Trauma means bodily injury that impairs the normal physiological function of the body caused
by the combined effect of repetitive physical Occupational activities extending over a period of time and does not arise
as the result of a single Accident, when:
1. such condition is diagnosed by a Physician;
2. Your last day of last performance of the activities causing the bodily injury occurred while Your coverage is in effect;
    and
3. such bodily injury resulted directly, and independently of all other causes, in a Covered Loss.

Occupational Disease means a sickness that results in disability or death, and is caused by exposure to environmental
or physical hazards during the course of Your Occupational activities, when:
1. such sickness is diagnosed by a Physician and is generally accepted by the National Centers for Disease Control to
    be a disease caused by such hazards;
2. exposure to such hazards is not an Accident but is caused or aggravated by the conditions under which You perform
    Occupational activities;
3. Your last day of last exposure to the environmental or physical hazards causing such sickness occurs while Your
    coverage is in effect; and
4. such exposure results directly and independently of disease or bodily infirmity in a Covered Loss.

Owner/Operator means an individual who leases to or from the Policyholder and:
1. has a valid and current commercial driver's license on the effective date of enrollment;
2. owns or leases a power unit;
3. is responsible for the maintenance and operating costs of the power unit, including, but not limited to fuel, repairs and
   supplies;
4. is compensated on a basis other than time expended in the performance of work;
5. is responsible for determining the route and time for Assignment;
6. has the right to select or reject the load;
7. has a written contract or Assignment from the Policyholder and is classified as an independent contractor by the
   Policyholder and not as an employee for purposes of workers' compensation insurance, federal income taxes, state
   income taxes, social security, unemployment insurance or for any other purpose; and
8. receives for federal income tax reporting purposes a 1099 not W-2.

Physician means a qualified medical doctor acting within the scope of his or her license who is not:
1. You;
2. an Immediate Family Member;



U-OA402-A IL (08/09)                                                                                            Page 7 of 22
      Case 8:19-cv-00046-SDM-SPF Document 1-1 Filed 01/07/19 Page 17 of 34 PageID 21


3. a Household Member; or
4. a practitioner retained by the Policyholder.

Policy means the Truckers Occupational Accident Insurance Policy issued to the Policyholder.

Policyholder means the entity named as Policyholder in the Schedule.

Policy Period means the period shown in the Schedule, subject to prior termination pursuant to Section III of the Policy.

Pre-Existing Condition means a condition for which You have sought or received medical advice or treatment at any
time during the twelve months immediately preceding Your effective date of coverage under the Policy.

Principal Sum means the maximum amount that We will pay under the Accidental Death Benefit, the Survivor's Benefit,
the Accidental Dismemberment Benefit or the Accidental Paralysis Benefit. The applicable Principal Sum is shown in
the Schedule and is subject to the Combined Single Limit of Liability and the Aggregate Limit of Liability.

Schedule means SECTION I of the Policy and this Certificate.

Spouse means Your legal spouse.

Third Party in the singular or plural means, but is not limited to, the following:
1, the party that caused the Accident, Injury or other medical condition and any insurer or indemnifier thereof;
2. Your insurer including, but not limited to, uninsured motorist, underinsured motorist, medical payment or no-fault
    insurers; or
3. any other person, entity, policy or plan that is liable or legally responsible to make payments in relation to the
    Accident, Injury or other medical condition.

Waiting Period means the consecutive number of days You must be Temporarily Totally Disabled or Continuously
Totally Disabled before benefits become payable under the Policy. Temporary Total Disability Benefits and Continuous
Total Disability Benefits are not retroactive to the first day of disability. The Waiting Period is shown in the Schedule.

We, Us, and Our means Zurich American Insurance Company.

You, Your, and Yourself means the Insured Person to whom a Certificate is issued.

                            SECTION III EFFECTIVE DATES AND TERMINATION DATES
                                          -




Policy Effective and Termination Dates
1. Policy Effective Date. The Policy begins on the Policy Effective Date shown in the Schedule at 12:01 A.M. Standard
    Time at the address of the Policyholder where the Policy is delivered.

2. Policy Termination Date. The Policy will terminate at 12:01 A .M. Standard Time at the Policyholder's address on
   the earliest of:
   a. the Policy Premium Due Date shown in the Schedule, subject to the Policy Grace Period set forth in Section IV
       of the Policy;
   b. the date specified in the written notice of Our intent to terminate the Policy, which will be at least thirty (30) days
       after the date We send such notice to the Policyholder's last known recorded address;
   c. the date specified in the written notice of the Policyholder's intent to terminate the Policy, which will be at least
       thirty (30) days after the date the Policyholder sends such notice to Us; or
   d. at the expiration of the Policy Period.

    If We terminate the Policy, any unearned premium will be returned on a pro-rata basis. If the Policyholder requests
    termination, We will return any unearned premium paid on a pro-rata basis. Termination will not affect any claim for a
    Covered Loss occurring prior to the effective date of termination.

Owner/Operator's Effective and Termination Dates
1. Owner/Operator's Effective Date. An Owner/Operator's coverage under the Policy begins on the latest of:
    a. the Policy Effective Date shown in the Schedule;
    b. the date the Owner/Operator becomes an Insured Person; or
    c. if an individual application is required, the date the written application is received by the Policyholder or an
       authorized person designated by the Policyholder.


U-OA402-A IL (08/09)                                                                                              Page 8 of 22
      Case 8:19-cv-00046-SDM-SPF Document 1-1 Filed 01/07/19 Page 18 of 34 PageID 22
                                                                                     0
    Coverage is not effective until the first premium is paid when due. If premium is paid when due, coverage is effective
    on the later of a, b or c above. If premium is not paid when due, coverage will not be in effect.

2. Owner/Operator's Termination Date: An Owner/Operator's coverage under the Policy ends on the earliest of:
    a. the date the Policy is terminated;
    b. the Policy Premium Due Date shown in the Schedule, subject to the Policy Grace Period set forth in Section IV
       of the Policy;
    c. the date the Owner/Operator requests, in writing, that his or her coverage be terminated; or
    d. the date the Owner/Operator ceases to be an Insured Person.

Contract Driver's Effective and Termination Dates
   Contract Driver's Effective Date. A Contract Driver's coverage under the Policy begins on the latest of:
   a. the Policy Effective Date shown in the Schedule;
   b. the date the Contract Driver becomes an Insured Person; or
   c. if an individual application is required, the date the written application is received by the Policyholder or an
         authorized person designated by the Policyholder.

    Coverage is not effective until the first premium payment is paid when due. If premium is paid when due, coverage is
    effective on the later of a, b or c above. If premium is not paid when due, coverage will not be in effect.

2. Contract Drivers Termination Date. A Contract Driver's coverage under the Policy ends on the earliest of:
    a. the date the Policy is terminated;
    b. the Policy Premium Due Date shown in the Schedule, subject to the Policy Grace Period set forth in Section IV
        of the Policy;
    C. the date the Contract Driver requests, in writing, that his or her coverage be terminated;
    d. the date the Contract Driver ceases to be an Insured Person; or
    e. the date the Owner/Operator, with whom the Contract Driver is under contract, ceases to be an Insured
        Person and/or whose contract with the Policyholder terminated.

A change in Your coverage under the Policy due to a change in Your eligible class or benefit selection becomes
effective on the later of: (1) the date the change in Your eligible class or benefit selection occurs; or (2) if premium
change is required, the date the first changed premium is paid. However, a change in coverage applies only with respect
to Accidents that occur after the change becomes effective.


                                                 SECTION IV PREMIUMS
                                                               -




PREMIUMS
Premiums are payable to Us in the amount shown in the Schedule. We may change the required premiums due by
giving the Policyholder at least thirty (30) days advance written notice. We may change the required premiums as a
condition of any renewal of the Policy. We may also change the required premiums at any time when any change
affecting premiums is made in the Policy.

We may re-underwrite and may change the terms and conditions of the Policy including the premium rate on the date
when the number of Insured Persons under the Policy exceeds or is less than the number of Insured Persons in the
prior month by fifteen percent (15%) or more. The Policyholder shall provide Us with written notice of such increase or
decrease in the number of Insured Persons at least thirty (30) days prior to the effective date of such change.

PLAN AND EXPOSURE CHANGES
The Policyholder must notify Us of any subsidiary or affiliated company that is to be covered under the Policy. Such
notice must be sent within thirty (30) days of the acquisition of such subsidiary or affiliated company. If such notice is not
provided, the newly acquired entity will not be considered a part of the Policyholder and the owner/operators or contract
drivers will not be Insured Persons until the date that notice is provided. We have the right to decline coverage or adjust
premium based on the changing exposure.

YOUR PREMIUM
Your Premium is shown in the Schedule and shall be payable as follows:
1. if You enroll on or prior to the fifteenth (l5th)day of the month, You shall pay an amount equal to the full monthly
   premium. No premium shall be payable for the last full or partial month of coverage; and



U-OA-402-A IL (08109)                                                                                             Page 9   of 22
                                   .
      Case 8:19-cv-00046-SDM-SPF Document 1-1 Filed 01/07/19 Page 19 of 34 PageID 23
                                                                                    0
2. if You enroll after the fifteenth (15th) day of the month, You shall pay a premium equal to the full monthly premium
    beginning on the first of the month following the month during which coverage becomes effective. With respect to the
    last full or partial month of coverage, You shall pay an amount equal to the monthly premium.

YOUR GRACE PERIOD
A grace period of thirty-one (31) days will be provided for the payment of Your Premium due after the first premium.
Your coverage will not be terminated for non-payment of premium during this grace period if You pay the premium due by
the last day of this grace period. Your coverage will terminate if the full amount of the premium due is not paid by the last
day of this grace period.

POLICY GRACE PERIOD
A grace period of thirty-one (31) days will be provided for the payment of any premium due after the first premium. The
Policy will not be terminated for nonpayment of premium during this grace period if the Policyholder pays all premiums
due by the last day of this grace period. The Policy will terminate on the premium due date if all premiums due are not
paid by the last day of this grace period. No Policy Grace Period will be provided if We receive notice to terminate the
Policy prior to a premium due date.

If We expressly agree to accept late payment of a premium without terminating the Policy, We do so in accordance with
the Noncompliance With Policy Requirements provision in Section X of the Policy. In such case, the Policyholder will
be liable to Us for any unpaid premiums for the time the Policy is in force, plus all costs and expenses (including, but not
limited to, reasonable attorney fees, collection fees and court costs) incurred by Us in the collection of all overdue
amounts.

WAIVER OF PREMIUM
During the period in which You are receiving a Temporary Total Disability Benefit or Continuous Total Disability Benefit,
premiums will be waived from the first premium due date on or after the benefit begins to the premium due date following
the date the benefit ceases, at which time premium payments must resume. if premium payments are not resumed on
that date, Your coverage under the Policy shall terminate on that date. You are responsible for reporting Waiver of
Premium to the Policyholder or an authorized person designated by the Policyholder or Us.

                                                      SECTION V BENEFITS
                                                               -




ACCIDENTAL DEATH BENEFIT
If Injury to You results in death within the Commencement Period, We will pay the Principal Sum to the beneficiary in
accordance with the Payment of Claims provision in Section IX of the Certificate.

SURVIVOR'S BENEFIT
If an Accidental Death Benefit is payable under the Policy, We will pay the Monthly Benefit Amount, up to the Principal
Sum, to Your surviving Spouse.

If You are not survived by a Spouse, or if Your Spouse dies or remarries, We will pay or continue to pay the Survivor's
Benefit to Your surviving Dependent Child(ren), if any. If there is more than one surviving Dependent Child, the
Survivor's Benefit will be distributed equally among the surviving Dependent Children. Payment of the Monthly Benefit
Amount will end on the earliest of the following:
1. the date Your Spouse dies or remarries, if there are no Dependent Child(ren):
2. the date Your last Dependent Child dies or is no longer a Dependent Child; or
3. the date the Principal Sum has been paid.

If You are not survived by a Spouse or any Dependent Child(ren), We will not pay a Survivor's Benefit.

For this benefit, the following definition applies:

Monthly Benefit Amount means the product of the Monthly Benefit Percentage shown in the Schedule multiplied by the
Principal Sum.

EXPOSURE AND DISAPPEARANCE BENEFIT
If You are exposed to weather because of an Accident, which results in a Covered Loss, We will pay the applicable
Principal Sum, subject to all Policy terms.

If Your body has not been found within one year after Your disappearance, stranding, sinking or wrecking of a power unit
in which You were an occupant, then it will be presumed, subject to all other terms and provisions of the Policy, that You


U-OA-402-A IL (08/09)                                                                                            Page 10 of 22
      Case 8:19-cv-00046-SDM-SPF Document 1-1 Filed 01/07/19 Page 20 of 34 PageID 24


have suffered Accidental Death within the meaning of the Policy. If You are found and identified, We have the right to
recover any benefits paid.

ACCIDENTAL DISMEMBERMENT BENEFIT
If Injury to You results in any one of the Losses specified below within the Commencement Period, We will pay the
Percentage of the Principal Sum shown below:

              For Loss of:                                              Percentage of the Principal Sum
                  Both Hands or Both Feet                                           100%
                  Sight of Both Eyes                                                100%
                  One Hand and One Foot                                             100%
                  One Hand and the Sight of One Eye                                 100%
                  One Foot and the Sight of One Eye                                 100%
                  One Hand or One Foot                                               50%
                  Sight ofOne Eye                                                    50%
                  Thumb and Index Finger of Same Hand                                25%

If more than one Loss is sustained by You as a result of the same Accident, only one amount, the largest, will be paid.

For this benefit, the following definition applies:

Loss, in the singular or plural, of a hand or foot means complete severance through or above the wrist or ankle joint;
Loss of sight of an eye means total and irrecoverable loss of the entire sight in that eye; and Loss of thumb and index
finger means complete severance through or above the metacarpophalangeal joint of both digits.

PARALYSIS BENEFIT
If Injury to You results in any Type of Paralysis specified below within the Commencement Period, We will pay the
Percentage of the Principal Sum shown below:

              Type of Paralysis:                                        Percentage of the Principal Sum
                 Quadriplegia                                                       100%
                 Paraplegia                                                          75%
                 Hemiplegia                                                          50%
                 Uniplegia                                                           25%

If You sustain more than one Type of Paralysis as a result of the same Accident, only the largest single amount will be
considered a Covered Loss.

For this benefit, the following definitions apply:

Quadriplegia means the complete and irreversible paralysis of both upper and both lower Limbs.

Paraplegia means the complete and irreversible paralysis of both lower Limbs.

Hemiplegia means the complete and irreversible paralysis of the upper and lower Limbs of the same side of the body.

Uniplegia means the complete and irreversible paralysis of one Limb.

Limb, in the singular or plural, means entire arm or entire leg.

TEMPORARY TOTAL DISABILITY BENEFIT
If Injury to You results in Temporary Total Disability within the Commencement Period and You are under age 70 on
the day the Temporary Total Disability begins, We will pay the following amount, after the Waiting Period:
1. for each week of a Temporary Total Disability during a Single Period of Total Disability the Temporary Total
     Disability Benefit is equal to the lesser of:
     a. the Benefit Percentage shown in the Schedule of the Average Weekly Earnings; or
     b. the Maximum Weekly Benefit Amount;
2. for less than a full Benefit Week of Temporary Total Disability, the Temporary Total Disability Benefit is one
     seventh (1/7) of the Weekly Benefit Amount for each day of Temporary Total Disability.


U-OA-402-A IL (08/0)                                                                                           Page 11 of 22
                                                                                  0
      Case 8:19-cv-00046-SDM-SPF Document 1-1 Filed 01/07/19 Page 21 of 34 PageID 25
                                     0


The Temporary Total Disability Benefit shall cease on the earliest of the following:
1. the date You are no longer Temporarily Totally Disabled;
2. the date You die;
3. the date the Maximum Benefit Period has been reached; or
4. the date on which the Temporary Total Disability is not substantiated by objective medical evidence satisfactory to
   Us.

For this benefit, the following definitions apply:
Average Weekly Earnings means:
1. for Owner/Operators:
    Thirty-three percent (33%) of the gross income You received, less fuel surcharges, in the twelve (12) weeks prior to
    the Injury, divided by twelve (12). If You worked less than twelve (12) weeks prior to the Injury, then thirty-three
    percent (33%) of the gross income received, divided by the number of weeks worked. You will have to produce proof
    of the number of weeks worked, if You worked less than twelve (12) weeks. If You sustain an Injury within seven (7)
    days of Your contract date with the Policyholder, We will use thirty-three percent (33%) of the average gross income
    received by other Insured Persons who were contracted within the last three (3) months prior to the Injury. If You
    and/or the Policyholder are unwilling or unable to produce any evidence of the gross income received in the twelve
    (12) weeks prior to the Injury, then We will use thirty-three percent (33%) of the gross income You received in the
    prior year as shown on Your federal income tax return with schedules or 1099s, divided by fifty-two (52), regardless
    of Your prior occupation.
2. for Contract Drivers:
    Seventy-five percent (75%) of the gross income You received in the twelve (12) weeks prior to the Injury, divided by
    twelve (12). If You worked less than twelve (12) weeks prior to the Injury, then seventy-five percent (75%) of the
    gross income received, divided by the number of weeks worked. You will have to produce proof of the number of
    weeks worked, if You worked less than twelve (12) weeks. If You sustain an Injury within seven (7) days of Your
    contract date with the Policyholder, We will use seventy-five percent (75%) of the average gross income received by
    other Insured Persons who were contracted within the last three (3) months prior to the Injury. If You and/or the
    Policyholder are unwilling or unable to produce any evidence of the gross income received in the twelve (12) weeks
    prior to the Injury, then We will use seventy-five percent (75%) of the gross income You received in the prior year as
    shown on Your federal income tax return with schedules or 1099s, divided by fifty-two (52), regardless of Your prior
    occupation provided You were not an Owner/Operator. If You were an Owner/Operator, then We will use 33% of
    the gross income.

You must produce proof of Your gross income and the number of weeks worked. Otherwise, We will pay the Minimum
Benefit.

Weekly Benefit Amount means the lesser of seventy percent (70%) of the Average Weekly Earnings or the Maximum
Weekly Benefit Amount. In no event will the Weekly Benefit Amount be less than the Minimum Weekly Benefit
Amount.

Benefit Week means a seven (7) day period beginning on the first day of Temporary Total Disability after the Waiting
Period and on the same day of each week thereafter.

Continuous Care means monthly monitoring or evaluation of the disabling condition by a Physician. We must receive
proof of continuing Temporary Total Disability on a monthly basis.

Single Period of Total Disability means all periods of Temporary Total Disability due to the same or related causes
(whether or not insurance has been interrupted) except any of the following, which are considered separate periods of
disability:
1. successive periods of Temporary Total Disability due to entirely different and unrelated causes, separated by at
    least one full day during which You are not Temporarily Totally Disabled; or
2. successive periods of Temporary Total Disability due to the same or related causes, separated by at least six (6)
    months during which You are not Temporarily Totally Disabled.

Temporary Total Disability or Temporarily Totally Disabled means disability that:
1. prevents You from performing the Material and Substantial Duties of Your occupation as a commercial truck driver;
2, requires the care and treatment of a Physician; and
3. requires that and results in Your receiving Continuous Care.



UOA402A IL (08/09)                                                                                            Page 12 of 22
      Case 8:19-cv-00046-SDM-SPF Document 1-1 Filed 01/07/19 Page 22 of 34 PageID 26
                                                                                    0
If You do not adhere to the treatment plan the Physician prescribes relating to Your disabling condition, You shall not
qualify for the Temporary Total Disability Benefit. During this period, You cannot engage in any activity which results in
earned income.

Material and Substantial Duties means a duty or duties which You are required to perform under the terms of the
written contract with the Policyholder or Owner/Operator and as described in Your application.

Offsets
Subject to the Minimum Weekly Benefit Amount, the Temporary Total Disability Benefit shall be reduced by:
1. Social Security disability benefits excluding any amounts for which Your dependents may qualify because of Your
    disability;
2. Social Security retirement benefits;
3. the amount of any disability income benefits from any Third Party; and
4. the amount You receive as compensation for lost wages or lost income in a lawsuit or the settlement of a lawsuit.

You must provide tax schedules and returns to Us for the purpose of calculating this offset.

CONTINUOUS TOTAL DISABILITY BENEFIT
If Injury to You resulting in Temporary Total Disability subsequently results in Continuous Total Disability, We will
pay the following, after the Waiting Period:
1. for each month of a Continuous Total Disability, the Continuous Total Disability Benefit is four and three-tenths
     (4.3) times the Weekly Benefit Amount for Temporary Total Disability; or
2. for less than a full Benefit Week of Continuous Total Disability, the Continuous Total Disability Benefit is one
     seventh (1/7) of the Weekly Benefit Amount for each day of Continuous Total Disability, but only if:
     a. Temporary Total Disability Benefits ceased solely because the Maximum Benefit Period has been reached, but
         You remain disabled;
     b. You are not within six (6) months or less of attaining Your full Social Security retirement age, as defined by the
         United States Social Security Administration, on the day after the Maximum Benefit Period for Temporary Total
         Disability has been reached;
     c. You have been granted a Social Security disability award for Your disability (if You cannot meet the credit
         requirement for a Social Security disability award You cannot qualify for the Continuous Total Disability Benefit
         even if You would otherwise qualify);
     d. Your disability is reasonably expected to continue without interruption until You die and is substantiated by
         objective medical evidence satisfactory to Us;
     e. the Injury resulting in a Continuous Total Disability occurred before You are within six (6) months or less of
         attaining Your full Social Security retirement age, as defined by the United States Social Security Administration;
         and
     f. the Injury began within the Commencement Period; and
     g. the Temporary Total Disability was not principally due to a Mental and Nervous or Depressive Condition.

The Continuous Total Disability Benefit shall cease on the earliest of the following:
1. the date You are no longer Continuously Totally Disabled;
2. the date You die;
3. the date Your Social Security disability award ceases;
4. the date the Maximum Benefit Period has been reached;
5. the date that the Maximum Benefit Amount has been paid; or
6. the date on which Continuous Total Disability is not substantiated by objective medical evidence satisfactory to Us.

For this benefit, the following definitions apply:
Average Weekly Earnings will be calculated as follows:
1. for Owner/Operators:
    Thirty-three percent (33%) of the gross income You received, less fuel surcharges, in the twelve (12) weeks prior to
    the Injury, divided by twelve (12). If You worked less than twelve (12) weeks prior to the Injury, then thirty-three
    percent (33%) of the gross income received, divided by the number of weeks worked. You will have to produce proof
    of the number of weeks worked, if You worked less than twelve (12) weeks. If You sustain an Injury within seven (7)
    days of Your contract date with the Policyholder, We will use thirty-three percent (33%) of the average gross income
    received by other Insured Persons who were contracted within the last three (3) months prior to the Injury. If You
    and/or the Policyholder are unwilling or unable to produce any evidence of the gross income received in the twelve


U-OA-402-A IL (08/09)                                                                                           Page 13 of 22
     Case 8:19-cv-00046-SDM-SPF Document 1-1 Filed 01/07/19 Page 23 of 34 PageID 27



    (12) weeks prior to the Injury, then We will use thirty-three percent (33%) of the gross income You received in the
    prior year as shown on Your federal income tax return with schedules or 1099s, divided by fifty-two (52), regardless
    of Your prior occupation.
2. for Contract Drivers:
    Seventy-five percent (75%) of the gross income You received in the twelve (12) weeks prior to the Injury, divided by
    twelve (12). If You worked less than twelve (12) weeks prior to the Injury, then seventy-five percent (75%) of the
    gross income received, divided by the number of weeks worked. You will have to produce proof of the number of
    weeks worked, if You worked less than twelve (12) weeks. If You sustain an Injury within seven (7) days of Your
    contract date with the Policyholder, We will use seventy-five percent (75%) of the average gross income received by
    the other Insured Persons, who were contracted within the last three (3) months prior to the covered Injury. If You
    and/or the Policyholder are unwilling or unable to produce any evidence of the gross income received in the twelve
    (12) weeks prior to the Injury, then We will use seventy-five percent (75%) of the gross income You received in the
    prior year as shown on Your federal income tax return with schedules or 1099s, divided by fifty-two (52), regardless
    of Your prior occupation provided You were not an Owner/Operator. If You were an OwnerlOperator, then We will
    use 33% of the gross income.

You must produce proof of Your gross income and the number of weeks worked. Otherwise, We will pay the Minimum
Benefit.

Weekly Benefit Amount means the lesser of seventy percent (70%) of the Average Weekly Earnings or the Maximum
Weekly Benefit. In no event will the Weekly Benefit Amount be less than the Minimum Weekly Benefit Amount.


Benefit Week means a seven (7) day period beginning on the day after the Maximum Benefit Period for Temporary
Total Disability has been reached, and on the same day of each week thereafter.

Continuous Total Disability or Continuously Totally Disabled means disability that:
1. prevents You from performing the duties of any occupation for which You are qualified by reason of education,
   training or experience;
2. requires the care and treatment of a Physician; and
3. requires that, and results in, Your receiving Continuous Care.

We must receive proof of continuing Continuous Total Disability on a quarterly basis; provided however, that We may
waive requirements 2 and 3. if You do not adhere to the treatment plan the Physician prescribes relating to Your
disabling condition, You shall not qualify for Continuous Total Disability. During this period, You cannot engage in any
activity which results in earned income.

Continuous Care means at least quarterly monitoring or evaluation of the disabling condition by a Physician.

Offsets
Subject to the Minimum Weekly Benefit Amount, the Continuous Total Disability Benefit shall be reduced by:
1. Social Security disability benefits excluding any amounts for which Your dependents may qualify because of Your
    disability;
2. Social Security retirement benefits;
3. the amount of any disability income benefits from any Third Party; or
4. the amount You receive as compensation for lost wages or lost income in a lawsuit or the settlement of a lawsuit.
You must provide tax schedules and returns to Us for the purpose of calculating this offset.

ACCIDENT MEDICAL EXPENSE BENEFIT
If You suffer an Injury requiring treatment by a Physician within the Commencement Period, We will pay the Usual and
Customary Charges incurred for Medically Necessary Services or Charges received or incurred due to such Injury,
up to the Maximum Benefit Amount and Maximum Benefit Period for all Injuries caused by single Accident, subject
to any applicable Deductible Amount.

For this benefit, the following definitions apply:
Ambulatory Medical Center means a facility that:
1, operates under the laws of the state in which it is situated;
2. has a staff of Physicians and permanent facilities that are equipped and operated primarily for the purpose of
    providing medical services or performing subject procedures; and
3. provides continuous Physician and Graduate Registered Nurse (RN) services whenever a patient is in the facility.


U0A402A IL (08/09)                                                                                             Page 14 of 22
      Case 8:19-cv-00046-SDM-SPF Document 1-1 Filed 01/07/19 Page 24 of 34 PageID 28



Ambulatory Medical Center does not include a Hospital, Physician's office or clinic.

Custodial Services means any services which are not intended primarily to treat a specific injury. Custodial Services
include, but shall not be limited to, services:
1 related to watching or protecting You;
2. related to performing or assisting You in performing any activities of daily living, such as:
     a. walking;
     b. grooming;
     c. bathing;
     d, dressing;
     e. getting in or out of bed;
     f. toileting;
     g. eating;
     h. preparing foods; or
     i. taking medications that can usually be self-administered; and
3. that are not required to be performed by trained or skilled medical or paramedical personnel.

Durable Medical Equipment means equipment of a type that is designed primarily for use by people who are injured (for
example, a wheelchair or a Hospital bed). It does not include items commonly used by people who are not injured, even
if the items can be used in the treatment of Injury or can be used for rehabilitation or improvement of health (for example,
a spa or a stationary bicycle).

Deductible Amount means the total amount of Medically Necessary Services or Charges that must be paid by You
before any Accident Medical Expense Benefit is paid under the Policy. We shall not be responsible for any Medically
Necessary Services or Charges within the Deductible Amount as set forth in the Schedule.

Extended Care Facility means an institution that meets all of the following requirements:
1. operates under the laws of the state that it is situated in;
2. is approved by the United States Department of Health and Human Services or its successor;
3. is regularly engaged in providing skilled nursing care of sick or injured persons as inpatients at the patient's expense;
4. provides 24 hour a day nursing service by or under the supervision of a registered nurse;
5. provides skilled nursing care under the supervision of a Physician; and
6. maintains a daily medical record of each patient.

Home Health Care means nursing care and treatment of You in Your home as part of a treatment plan prescribed by the
attending Physician, which is provided by a Hospital or agency certified to provide such services, but only if it:
1. begins within seven (7) days after discharge from a Hospital; and
2. follows a Hospital confinement of five (5) days or more.

Hospital means a facility that:
1. operates under the law of the state in which it is situated;
2. is approved by the United States Department of Health and Human Services or its successor;
3. has organized facilities for diagnosis and surgery on its premises or in facilities available to it on a prearranged basis;
4. has 24-hour nursing service by registered nurses on duty or on call; and
5. is supervised by one or more Physicians.

A Hospital does not include:
1, a nursing, convalescent or geriatric unit of a Hospital when a patient is confined mainly to receive nursing care;
2. a facility that is, other than incidentally, a rest home, nursing home, convalescent home or home for the aged, or any
    ward, room, wing or other section of a hospital that is used for such purposes; or
3. any military or veterans Hospital or soldiers home or any Hospital contracted for or operated by any national
    government or government agency for the treatment of members or ex-members of the armed forces.

Medically Necessary Services or Charges means one or more of the following, but only if each: (a) is essential for
diagnosis, treatment or care of the Injury for which it is prescribed or performed; (b) meets generally accepted standards
of medical practice; and (c) is ordered by a Physician and performed under his or her care, supervision or order:
1. Hospital room and board charges or room and board charges in an intensive care unit; Hospital ancillary services



U-OA-402-A IL (08/09)                                                                                              Page 15 of 22
                                   .
      Case 8:19-cv-00046-SDM-SPF Document 1-1 Filed 01/07/19 Page 25 of 34 PageID 29
                                                                                       0
    (including but not limited to, use of the operating room or emergency room); use of an Ambulatory Medical Center;
    and Hospital charges for in-patient treatment of a Mental and Nervous or Depressive Condition, as shown in the
    Schedule;
2. treatment by a Physician of a covered Mental and Nervous or Depressive Condition due to an Injury, as shown in
    the Schedule;
3.  Ambulance     service to or from a Hospital, as shown in the Schedule;
4. laboratory tests;
5. radiological procedures;
6. anesthetics and the administration of anesthetics;
7. blood, blood products and artificial blood products, and the transfusion thereof;
8. Physical, Occupational or Work Hardening Therapies, Chiropractic Care and Acupuncture, as shown in the Schedule;
9. Durable Medical Equipment rental charges, up to the actual purchase price of such equipment;
10. the initial supply, but not any replacement of: casts, splints, trusses, braces, artificial limbs and artificial eyes;
11. medicines or drugs administered by a Physician or that can be obtained only with a Physician's written prescription;
12. repair or replacement of Sound Natural Teeth damaged or lost as a result of Injury, up to the Dental Benefit
    Maximum, if any, shown in the Schedule;
13. Extended Care Facility; or
14. Home Health Care.

Personal Comfort or Convenience Item(s) means those items that are not Medically Necessary Services or Charges
for the care and treatment of the Injury, including but not limited to: (1) a non-essential private Hospital room; (2)
television rental; and (3) Hospital telephone charges.

Sound Natural Teeth means natural teeth that are unaltered or are fully restored to their normal function and are disease
free, have no decay, and are not more susceptible to injury than unaltered natural teeth.

Usual and Customary Charge(s) means an amount(s) that:
1. does not exceed the usual cost for similar treatment, services or supplies in the locality in which it is incurred; or for a
   Hospital room and board charge other than for stay in an intensive care unit, does not exceed the Hospital's most
   common charge for semi-private room and board or the fee set by the workers' compensation insurance fee
   schedule, if applicable; and
2. does not include charges that would not have been made if no insurance existed; and
3. does not exceed the cost of a generic drug, if available. We will only pay up to seventy-five percent (75%) of a
   non-generic drug if a generic drug is available.

ACCIDENT MEDICAL EXPENSE BENEFIT EXCLUSIONS
In addition to the General Exclusions and Limitations in Section VIII of the Policy, Medically Necessary Services or
Charges do not include expenses for or resulting from any of the following:
1. repair or replacement of existing artificial limbs, artificial eyes or other prosthetic appliances or repair of existing
    Durable Medical Equipment unless for the purpose of modifying the item because Injury has caused further
    impairment in the underlying bodily condition;
2. dentures, bridges, dental implants, dental bands or braces or other dental appliances, crowns, caps, inlays or onlays,
    fillings or any other treatment of the teeth or gums;
3. eye glasses or contact lenses;
4. hearing aids or hearing examinations;
5. rental of Durable Medical Equipment if the total rental expense exceeds the usual purchase price for similar
    equipment in the locality where the expense is incurred, unless authorized by Us;
6. Custodial Services;
7. Personal Comfort or Convenience Items;
8. services of any government Hospital for which You are not liable for payment;
9. any expenses covered by a Third Party;
10. expenses incurred which are more than the Usual and Customary Charge;
11. cosmetic, plastic or restorative surgery unless otherwise covered;
12. expenses which You are not legally obligated to pay;
13. an Extended Care Facility stay that does not follow a Hospital confinement of five (5) days or more;
14. any mileage costs or lodging expenses, unless authorized by Us;



UA402-A IL (08/09)                                                                                                 Page 16 of 22
      Case 8:19-cv-00046-SDM-SPF Document 1-1 Filed 01/07/19 Page 26 of 34 PageID 30
                                       S                                                 S
15. any translation costs, unless authorized by Us; or
16. Home Health Care services provided by an Immediate Family Member or Household Member.

                                           SECTION VI - ADDITIONAL BENEFITS

                                                      NOT APPLICABLE


                                            SECTION VII LIMITS OF LIABILITY
                                                           -




The Combined Single Limit of Liability shown in the Schedule is the maximum amount We will pay under the Policy
for all Covered Loss with respect to You arising out of Injury sustained by You as the result of any one Accident or
Occurrence. The term Occurrence means a single event or related events or originating cause occurring within a 24-hour
period.

The Aggregate Limit of Liability shown in the Schedule is the maximum amount We will pay under the Policy for all
Covered Losses with respect to all Insured Persons arising out of all Injuries sustained as the result of any one
Accident.

If either the Combined Single Limit of Liability or the Aggregate Limit of Liability is not enough to pay all Covered
Loss, We will pay reduced benefit amounts based upon the proportion that the Covered Loss bears to each benefit or
expected total benefits that would otherwise be payable. If the total benefits are unknown, We will determine the total
expected benefits for You.

Limitation on Multiple Covered Loss. If You suffer more than one Covered Loss under one benefit as a result of the
same Accident, We will pay only up to the largest Covered Loss amount.

Limitation on Multiple Benefits. If You can recover benefits under two or more of the Accidental Death Benefit, Accidental
Dismemberment Benefit, Coma Benefit or the Accidental Paralysis Benefit as a result of the same Accident, We will pay
only up to the highest applicable Principal Sum.


                               SECTION VIII GENERAL EXCLUSIONS AND LIMITATIONS
                                               -




The Policy does not cover any losses which are the direct result of any of the following:
1. suicide or any attempt at suicide; intentionally self-inflicted Injury or any attempt at intentionally self-inflicted Injury or
    any Injury resulting from a provoked attack;
2. sickness, disease or infections of any kind, except bacterial infections due to an accidental cut or wound, botulism or
    ptomaine poisoning or routine and temporary non chronic sickness or illness such as a cold, cough, headache or
    nausea;
3. a Pre-existing Condition, until You have been continuously covered under the Policy for twelve (12) consecutive
    months;
4. Occupational Cumulative Trauma or Cumulative Trauma and Repetitive Conditions, unless shown in the
    Schedule;
5. Occupational Disease, unless shown in the Schedule;
6. performing, learning to perform or instructing others to perform as a crew member of any vessel while covered under
    the Jones Act or the United States Longshoremen and Harbor Workers' Act, or similar coverage;
7. declared or undeclared war, or any act of declared or undeclared war;
8. full-time active duty in the armed forces of any country or international authority;
9. any Injury for which You are entitled to benefits pursuant to any workers' compensation law or other similar
    legislation;
10. any loss insured by employers' liability insurance;
11. You being intoxicated:
    a. You are conclusively deemed to be intoxicated if the level of alcohol in Your blood exceeds the amount at which
         a person is presumed, under the law of the locale in which the Accident occurred, to be under the influence of
         alcohol or intoxicating liquor if operating a motor vehicle, regardless of whether You are in fact operating a motor
         vehicle when the Injury occurs; and
    b. an autopsy report from a licensed medical examiner, law enforcement officer reports or similar items will be
         considered proof of Your intoxication;



U-OA402A IL (08/09)                                                                                                   Page 17 of 22
                                    .
      Case 8:19-cv-00046-SDM-SPF Document 1-1 Filed 01/07/19 Page 27 of 34 PageID 31
                                                                                          0
12. You being under the influence of any illegal substance, drug, narcotic, or hallucinogen, unless such drug, narcotic, or
    hallucinogen was prescribed by a Physician and taken in accordance with the prescribed dosage;
13. Your commission of or attempt to commit a felony or a Class A misdemeanor;
14. travel or flight in or on (including getting in or out of, or on or off of) any vehicle used for aerial navigation, if You are:
    a. riding as a passenger in any aircraft not intended or licensed for the transportation of passengers;
    b. performing, learning to perform or instructing others to perform as a pilot or crew member of any aircraft; or
    c. riding as a passenger in an aircraft owned, leased or operated by the Policyholder or You;
15. skydiving, parasailing, hang-gliding, bungee-jumping or any similar activity; or
16. charges incurred for treatment of a covered Injury, when You obtain compensation for the covered Injury from a
    Third Party.

INCARCERATION LIMITATION
Benefits provided to You will cease while You are incarcerated in a penal facility. The benefit will resume, as if the
benefits had been paid, subject to all Policy conditions, when You are released from such facility.

                                              SECTION IX CLAIM PROVISIONS
                                                            -




NOTICE OF CLAIM
Written notice of claim must be received by Us within twenty (20) days after Your loss, or as soon thereafter as
reasonably possible. Notice given by or on behalf of the claimant to Us at Zurich American Insurance Company Group
Accident Claims Division, P.O. Box 968041 Schaumburg, IL 60196 with information sufficient to identify You, is deemed
notice to Us.

CLAIM FORMS
We will send claim forms to the claimant upon receipt of a written notice of claim. If such forms are not sent within thirty
(30) days after the giving of notice, the claimant will be deemed to have met the Proof of Loss requirements upon
submitting, within the time fixed in the Policy for filing Proofs of Loss, written proof covering the occurrence, the character
and the extent of the loss for which claim is made. The notice should include Your name, the Policyholder's name and
the Policy Number.

PROOF OF LOSS
Written Proof of Loss acceptable to Us must be received by Us within ninety (90) days after the date of the loss. If the
loss is one for which the Policy requires continuing eligibility for periodic benefit payments, subsequent written proof
acceptable to Us must be received by Us, at such intervals as We may reasonably require, establishing continued
eligibility for the benefit. Failure to furnish such proof within the time required neither invalidates nor reduces any claim if
it was not reasonably possible to give such proof within such time, provided such proof is furnished as soon as
reasonably possible and in no event, except in the absence of legal capacity of the claimant, later than one year from the
time such proof is otherwise required. We have a right to investigate any documents that You shall make available to Us
upon request.

PAYMENT OF CLAIMS
Upon receipt of written proof of death, payment for loss of life of You Will be made to Your beneficiary or, if there is no
beneficiary designated, Your survivors in the following order:
1. Your Spouse;
2. Your child(ren);
3. Your parents;
4. Your brothers and sisters;
5. Your estate.

Upon receipt of written Proof of Loss, payments for all losses, except loss of life, will be made to (or on behalf of, if
applicable) You. If You die before all payments due have been made, the amount still payable will be paid to Your
beneficiary or, if there is no beneficiary designated, Your survivors in the order as listed above.

BENEFICIARY DESIGNATION AND CHANGE
Your designated beneficiary(ies) is (are) the person(s) so named by You as shown on the Policyholder's records kept
on the Policy.

A legally competent Insured Person over the age of majority may change his or her beneficiary designation at any time,



U-OA-402-A IL (08/09)                                                                                                  Page 18 of 22
                                   .
      Case 8:19-cv-00046-SDM-SPF Document 1-1 Filed 01/07/19 Page 28 of 34 PageID 32
                                                                                      0
unless an irrevocable designation has been made. The change may be executed, without the consent of the designated
beneficiary(ies), by providing the Policyholder with a written request for change. When the request is received by the
Policyholder, whether the Insured Person is then living or not, the change of beneficiary will relate back to and take
effect as of the date of execution of the written request, but without prejudice to Us on account of any payment which is
made prior to receipt of the request.

Except for the Survivor's Benefit, if there is no designated beneficiary or no designated beneficiary is living after Your
death, payment will be made to Your estate.

If any payee is a minor or is not competent to give a valid release for the payment, the payment will be made to the legal
guardian of the payee's property. If the payee has no legal guardian for his or her property, a payment not exceeding one
thousand dollars ($1,000) may be made, at Our option, to any relative by blood or connection by marriage of the payee,
who, in Our opinion, has assumed the custody and support of the minor or responsibility for the incompetent person's
affairs.

We shall pay benefits directly to any Hospital or person rendering covered services, unless You request otherwise in
writing and provides proof that payment was made directly to such Hospital or person. Such request must be made no
later than the time Proof of Loss is filed. Any payment We make in good faith fully discharges Our liability to the extent of
the payment made.

TIME OF PAYMENT OF CLAIM
Benefits payable under the Policy for any loss other than loss for which the Policy provides any periodic payment will be
paid within thirty (30) days upon Our receipt of written Proof of Loss. Benefits payable periodically under the Policy will
be paid at four (4) week intervals during the continuance of the period for which We are liable, subject to Our receipt of
written Proof of Loss, and any balance remaining unpaid upon termination of liability will be paid immediately upon receipt
of such proof.

REHABILITATION
We will consider paying for a rehabilitation program for You based on an Occupational Assessment provided You are
receiving benefits under either the Temporary Total Disability Benefit or the Continuous Total Disability Benefit. The
rehabilitation program must be mutually agreed upon by You and Us. The extent of Our participation will be determined
solely by Us. Any benefits payable will continue during Your rehabilitation unless otherwise agreed to by Us.

SUNSET
In no event shall benefits under the Policy be payable unless written Proof of Loss is received by Us within three (3)
years from the date of the Accident.




U0A402A IL (08/09)                                                                                                 Page 19 of 22
      Case 8:19-cv-00046-SDM-SPF Document 1-1 Filed 01/07/19 Page 29 of 34 PageID 33


ARBITRATION
An arbitration provision is not a substitute for Your right to maintain a legal action if You so desire, and in no way affects
or limits Your ability to take legal action in a court of law, prior to voluntarily agreeing to enter into an arbitration
proceeding.

Any controversy of claim arising out of or relating to the Policy, or the breach thereof, may be settled by arbitration. The
arbitration will be conducted pursuant to the applicable rules of the American Arbitration Association and in accordance
with the Uniform Arbitration Act 710 lLCS 51 et seq. within a reasonable time limit (30 (thirty) days after the parties agree
to arbitrate their dispute is a reasonable time limit for selecting and appointing independent arbitrators, 15 (fifteen) days is
a reasonable time limit for an expedited review). The arbitration may be binding on both parties, but in all instances must
be entered into on a voluntary basis. Arbitrators must be fair, impartial, and free of any conflicts of interest or the
appearance of a conflict of interest.

                                                                                                                         that

  no's

The arbitration shall occur at the offices of the American Arbitration Association nearest to You or the person claiming to
be the beneficiary. The arbitrator(s) shall not award consequential or punitive damages in any arbitration under this
section. This provision does not apply if You or the person claiming to be the beneficiary is a citizen of a state where the
law does not allow binding arbitration in an insurance policy but only if the Policy is subject to its laws. In such a case,
binding arbitration does not apply. This provision bars the institution of any individual or class action lawsuit brought by
You or the beneficiary if the parties voluntarily agree to an arbitration proceeding.

Any arbitration provision in no way affects Your ability to file a complaint with the Illinois Department of Financial and
Professional Regulation, Division of Insurance, Consumer Services division, 320 West Washington, Springfield, Illinois
62727.


                                           SECTION X GENERAL PROVISIONS
                                                        -




ENTIRE CONTRACT
The Policy, together with any riders, endorsements, amendments, applications, enrollment forms and attached papers, if
any, make up the entire contract between the Policyholder and Us. In the absence of fraud, all statements made by the
Policyholder or any Insured Person will be considered representations and not warranties. No written statement made
by You will be used in any contest unless a copy of the statement is furnished to You or Your beneficiary or personal
representative.

No changes in the Policy will be valid until approved by an officer of Ours. The approval must be noted on or attached
to the Policy. No agent may change the Policy or waive any of its provisions.

CERTIFICATE OF INSURANCE
We will provide the Policyholder with a Certificate of Insurance, in either paper or electronic format, for delivery to each
Insured Person, where required by state law. Such Certificate of Insurance will contain a summary of terms that affect
benefits.

INCONTESTABILITY
The validity of the Policy will not be contested after it has been in force for two year(s) from the Policy Effective Date
shown in the Schedule, except as to nonpayment of premiums.

POLICYHOLDER RECORDS
The Policyholder will keep a record of the coverage, premium, beneficiary designation and other pertinent administrative
information for each Insured Person which, if acceptable to Us, shall be deemed to be a part of the Policy. We may
examine these records at any reasonable time while the Policy is in force and for six (6) years after the termination of the
Policy. The Policyholder will report to Us within a reasonable time all changes in information regarding an Insured
Person. The Policyholder shall indemnify Us for any benefits or other payments that are caused in whole or in part by
the Policyholder's negligence or error in performing the administration described herein.

PHYSICAL EXAMINATION AND AUTOPSY
We have the right, at Our own expense, to examine the Insured Person whose Injury is the basis of a claim, when and
as often as it may be reasonably required while a claim is pending. We may also require an autopsy where it is not
prohibited by law.


U-OA-402-A IL (08/09)                                                                                               Page 20 of 22
      Case 8:19-cv-00046-SDM-SPF Document 1-1 Filed 01/07/19 Page 30 of 34 PageID 34
                                       S
LEGAL ACTIONS
In those states where binding arbitration is not allowed, no legal action for a claim can be brought against Us until sixty
(60) days after receipt of written Proof of Loss. In those states where binding arbitration is not allowed, no legal action for
a claim can be brought against Us more than three (3) years (six (6) years in South Carolina and Wisconsin, five (5) years
in Kansas, Florida and Tennessee) after the time for giving written Proof of Loss. In those states where binding
arbitration is allowed, binding arbitration shall supersede this provision.

NONCOMPLIANCE WITH POLICY REQUIREMENTS
Any express waiver by Us of any requirements of the Policy will not constitute a continuing waiver of such requirements.
Any failure by Us to insist upon compliance with any Policy provision will not operate as a waiver or amendment of that
provision.

CONFORMITY WITH STATE STATUTES
Any provision of the Policy that, on its effective date, is in conflict with the statutes of the state in which the Policy was
delivered, is hereby amended to conform to the minimum requirements of such laws.

CLERICAL ERROR
Clerical error, whether by the Policyholder, the Producer or Us, in keeping records pertaining to the Policy, will not:
1. invalidate coverage otherwise validly in force; or
2. continue coverage otherwise validly terminated.

DATA REQUIRED
The Policyholder must maintain adequate records acceptable to Us and provide any information required by Us relating
to this insurance.

AUDIT
We will have the right to inspect and audit, at any reasonable time, all records and procedures of the Policyholder that
may have a bearing on this insurance.

ASSIGNMENT
This Policy is non-assignable.

SUBROGATION
We have the right to recover all payments including future payments, which We have made to You or on behalf of Your
covered dependents, heirs, guardians or executors or will be obligated to pay in the future to You, from any Third Party.
If You recover from any Third Party, We will be reimbursed first from such recovery to the extent of Our payments to
You. You agree to assist Us in preserving Our rights against any Third Party, including but not limited to, signing
subrogation forms supplied by Us.

MADE WHOLE DOCTRINE
We have the right to recover any and all first monies paid (or payable) to or on behalf of You and to any and all claims of
or on behalf of You, to the extent of benefits paid by the Policy, and regardless of whether or not the beneficiary has
been made whole. Made whole shall include first dollar recovery with no offset for attorneys' fees.

RIGHT TO RECOVER OVERPAYMENTS
In addition to any rights of recovery, reimbursement or subrogation provided to Us herein, when payments have been
made by Us with respect to a Covered Loss in an amount in excess of the maximum amount of payment necessary to
satisfy an obligation under the terms of the Policy, We shall have the right to recover such excess payment, from any
person to whom such payments were made. We maintain the right to offset the overpayment against other benefits
payable to You (and Your assignee) under the Policy to the extent of the overpayment.




           'L(OB/OG)                                                                                                Page 21 of 22
      Case 8:19-cv-00046-SDM-SPF Document 1-1 Filed 01/07/19 Page 31 of 34 PageID 35


CONDITIONAL CLAIM PAYMENT
If You suffer a Covered Loss as the result of an Injury for which a Third Party may be liable, We will pay the amount of
benefits otherwise payable under the Policy. However, if You receive payment from the Third Party, You agree to
refund to Us the lesser of:
1. the amount actually paid by Us for such Covered Loss; or
2. an amount equal to the sum actually received from the Third Party for such Covered Loss.
If You do not receive payment from the Third Party for such Covered Loss, We reserve the right to subrogate under the
Subrogation clause of the Policy.

At the time such Third Party liability is determined and satisfied, this amount shall be paid whether determined by
settlement, judgment, arbitration or otherwise. This provision shall not apply where prohibited by law.

CLAIMS FOR WORkERS' COMPENSATION AND OTHER INSURANCE
No benefits shall be payable under the Policy for any loss for which You claim or file for any workers' compensation,
employers' liability, occupational disease or similar law or any other insurance until such claim or filing is approved or
denied. Upon approval or denial, We shall determine Our liability under the Policy. We reserve the right to recover, from
You, any benefits paid under the Policy that are subsequently paid for under any workers' compensation, employers'
liability, occupational disease or similar law or any other insurance.

Workers' Compensation Indemnification. If You are determined by a court of law or the appropriate state regulatory
authority to be covered under workers' compensation insurance for a Covered Loss, any benefits for which You are
eligible under the Policy, are payable to the person who was determined to be Your employer or such person's designee
or assignee.




U-OA402-A ft (08/09)                                                                                           Page 22 of 22
       Case 8:19-cv-00046-SDM-SPF Document 1-1 Filed 01/07/19 Page 32 of 34 PageID 36

                                     BARBAS NUEZ SANDERS

     STEPHEN M. BARBAS
                                         BUTLE&IOVSEP1AN                                                                  STEVEN E. HOVSEPIAN
*.                                                   Attorneys and Counselors at Law
*•   KELLY BARCIA NUEZ                                                                                                    KRISTEN H. EMERSON
*      L. GRAY SANDERS                                           Est. 1982                                                 GARY G. CARPENTER
•      JIMMIE BUTLER                                        www.BarbasLaw.com                                                 OF COUNSEL




                                                         November 30, 2018




        Zurich American Insurance Company
        do Florida Chief Financial Officer as RA
        200 E. Gaines Street
        Tallahassee, FL 32399

                                    Re: Bozena Chrzasvcz v. Zurich American Insurance Company
                                    Civil Action No.: 18-007549-Cl

         Dear Sir or Madame:

                Enclosed please find and original and one copy of the Summons to Zurich
        American Insurance Company and Complaint. We also enclose a $15.00 check payable
        to "Department of Financial Services" (pursuant to section 624.502, F.S.) for service of
        process of the summons and Complaint for Bozena Chrzasvcz as upon the insurance
        carrier.

               If you have any questions or concerns please do not hesitate to contact me.


                                                                    Sincerely,

                                                                    BARBAS, NUIJEZ, SANDERS,
                                                                    BUTLER & HOVSEPIAN

                                                                        VAI~,—
                                                                    Steven E. Hovsepian


        SH/ts
        Enclosure




                                                           1802 West Cleveland St.
                                                              Tampa, FL 33606
                                                    (813) 254-6575 • FAX (813) 254-4690


                 * Florida Bar Board Cert/ied in Workers Compensation   • Certified Circuit Court Mediator   * Federal Court Mediator
        Case 8:19-cv-00046-SDM-SPF Document 1-1 Filed 01/07/19 Page 33 of 34 PageID 37




From:                          noreply@myficourtaccess.com
Sent:                          Tuesday, November 20, 2018 11:21 AM
Subject:                       4963-1472 Chrzascz, Bozena v. Zurich American Insurance Company: Processing
                               Completed for Filing # 81021808



Dear Steven E Hovsepian:

This email verifies the processing of your Filing # 81021808 with the Pinellas County,
Florida Circuit Civil Division.

Status                                     Accepted

Filing Date/Time:                          11/19/2018 05:40:01 PM

UCN:                                       52201 8CAOO7S49XXCICI

Clerk Case #:                              18-007549-Cl [Note: Clerk Case # changed from NEW CASE]

Case Style:                                Bozena Chrzasvcz VS Zurich American Insurance Company

Matter #:

Memo:

Filing Fee:                                $400.00

Complaints & Statements of Claim           $0.00
COMPLAINT:

Exhibits & Transcripts EXHIBIT             $0.00
Statutory Convenience Fee:                 $14.00

Total Paid:                                $414.00
                                                                                            (
Fee Status:                                Processing

Paid By:                                   Pay By Credit/Debit Card

MFC Order #:                               23171232


Documents


#       Document Type                                   Status        Filing Date    Rejection Reason

1       Other CIVIL COVER SHEET                         Accepted      11/19/2018

        Complaints & Statements of Claim
2                                                       Accepted      11/19/2018
        COMPLAINT


                                                         1
    Case 8:19-cv-00046-SDM-SPF Document 1-1 Filed 01/07/19 Page 34 of 34 PageID 38

3   Exhibits & Transcripts EXHIBIT          Accepted    11/19/2018


Fees

Your filing has been docketed with the Clerk's office. The fee is in the process of
Processing. At that time, the fee settlement will be transmitted to your banking
institution for payment. You, as the filer are responsible for fee payment. If there are
any issues with payment processing, you will be contacted by the Civitek Banking
Department.

This is a non-monitored email,. Do not reply directly to it. If you have any questions
about this filing, please contact the Pinellas County, Florida Circuit Civil Division.

Thank you.

Many counties no longer require paper follow-up. To see a complete list, click on tbI
link.




                                             2
